Citation Nr: 1521503	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 2001 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The Veteran requested a video conference hearing before the Board in an August 2012 substantive appeal.  A videoconference hearing was scheduled for April 2015.  The Veteran cancelled his request for a hearing.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the case for additional development and consideration.

The Veteran asserts that he is unemployable due to his service-connected disabilities.  He is currently service connected for sleep apnea at 50 percent disabling; nephrolithiasis at 30 percent, posttraumatic stress disorder (PTSD) at 30 percent; degenerative disc disease of the cervical spine at 10 percent; intervertebral disc syndrome of the lumbar spine at 10 percent; tinnitus at 10 percent; and mild traumatic brain injury (TBI) at 10 percent.  He is also in receipt of noncompensable evaluations for patellofemoral syndrome, bilateral hearing loss, and a right renal cyst.  During the course of the appeal, the Veteran's PTSD evaluation was reduced from 50 percent to 30 percent based.

In March 2011, the Veteran's representative requested that records from the Powell Valley VA clinic and the Riverton Community Based Outpatient Clinic (CBOC) be considered in support of his current claim for TDIU.  Additionally, the RO referenced electronic review of some VA treatment records; however, only a few records are presently associated with the claims file.

Thus, additional development is necessary as potentially relevant evidence has been identified and VA has a duty to obtain relevant records in the custody of a Federal department or agency, including VA treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  On remand, all VA treatment records should be obtained from the VA Medical Center (VAMC) in Sheridan, Wyoming and its associated outpatient clinics, including in Powell and Riverton, Wyoming.

In an April 2015 brief, the Veteran's representative contends that the Veteran's service-connected disabilities must be considered in combination rather than their piecemeal effect on his employability.  There is presently no medical opinion assessing whether the Veteran's service connected disabilities, in the aggregate, preclude substantially gainful employment.  Therefore, another opinion is necessary on remand.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain the Veteran's complete VA treatment records from the Sheridan VAMC, and its outpatient clinics (including in Powell and Riverton), and associate the records with the claims folder.

2.  Forward the claims file to an appropriate VA medical professional in connection with the TDIU claim.  The claims file must be made available to and reviewed by the examiner. 

The examiner must opine as to whether, without regard to the Veteran's age or nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either individually or in the aggregate, render him unable to secure or follow a substantially gainful occupation with consideration of his educational and vocational history.

The Veteran last worked full time in October 2009 for the Army as an armor crewman and he has a high school education.

The Veteran is presently service connected for PTSD; degenerative disc disease of the cervical spine; intervertebral disc syndrome of the lumbar spine; tinnitus; TBI; patellofemoral syndrome; bilateral hearing loss; and a right renal cyst.  .

A complete rationale for all opinions expressed and conclusions reached must be provided.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

